Citation Nr: 1602757	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rate of payment in excess of 90 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) prior to January 29, 2015, and in excess of 80 percent thereafter.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant is the dependent daughter of a Veteran, and she has received a transfer of 18 months of his Chapter 33 educational benefits.

The Veteran was on active duty from July 1987 to February 1993, with additional periods of service in the Army National Guard. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that determined that the appellant was entitled to 90 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33.  The appellant appealed the payable rate that was assigned, and asserts that she is entitled to 100 percent.  The Board notes that in October 2015 the Agency of Original Jurisdiction determined that the appellant was only entitled to 80 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33.

The record before the Board consists of the appellant's education folder.  There are no relevant documents in the Veteran's electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the AOJ did not carry out the instructions of the April 2015 Board remand.  Accordingly, the appellant's claim must be remanded to the AOJ for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The April 2015 Board remand also instructed that DoD and/or the appropriate military official be contacted to state the purpose (i.e., operational, support, or training) of the periods of service that have been deemed non-qualifying.  Such was not accomplished.  On remand this information should be obtained.  

An October 2015 supplemental statement of the case (SSOC) is internally inconsistent.  It states, "The claimant qualifies for Post-9/11 GI Bill benefits under the transfer of entitlement provision.  According to Department of Defense (DoD) records, the veteran's qualifying active duty service periods for the Post-9/11 GI Bill are: December 7, 2003, to February 27, 2005; April 16, 2008, to June 21, 2009; and May 15 to October 28, 2010.  Since the Veteran served at least 24 months, but less than 30 the claimant's benefit level is at the 80 percent level."

If all three of the periods of service listed in the SSOC are qualifying, (December 7, 2003, to February 27, 2005; April 16, 2008, to June 21, 2009; and May 15 to October 28, 2010), then the Veteran has more than 30 months of qualifying service and the appellant would be entitled to a payment rate of 90 percent, rather than 80 percent.  The Board is not at this time making any determination as to which of the Veteran's periods of service is qualifying, or the correct number of days of qualifying service, or the accompanying percentage.  However the AOJ must issue an SSOC that lists the Veteran's periods of qualifying service, totals the number of days of qualifying service and accurately states the percentage amount payable based on the total length of the qualifying service.  It is also noted that a January 2015 letter indicated that only the first two periods of service were considered in determining the appellant is only entitled to 80 percent of the amount payable under the Post-9/11 GI Bill.  

The Veteran's service personnel records should be obtained and associated with the Veteran's education claim folder in order to obtain all possible information regarding the Veteran's periods of military service and the types of such service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the Veteran's education claim folder.  

2.  Associate a copy of the February 22, 2013, June 2015 and August 2015 DoD responses to VA's prior inquiries regarding the Veteran's service with the education file.  

If the documents cannot be located, request that the DoD official who provided the responses provide another copy.  His contact information is located in an October 2015 request for information.  

If the above documents do not make clear whether the purpose of the Veteran's service from March 21, 2005 to September 30, 2005, and/or October 1, 2005 to February 23, 2006 was to organize, administer, recruit, instruct, or train the National Guard, seek clarification from DoD.  DoD responded in October 2015 that the Veteran served on ADOS (Active Duty Operational Support), however, it is unclear whether the Veteran's purpose was to organize, administer, recruit, instruct, or train.

3.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  The SSOC reasons and bases must clearly state which periods of service are considered qualifying for Chapter 33 benefits.  The amount of time of qualifying service should be totalled and a determination made as to the percentage of maximum amount payable for educational assistance under the provisions of the Post-9/11 GI Bill.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




